Dear Ms. Hardin:
Your inquiry of recent date addressed to Attorney General Richard P. Ieyoub has been directed to me for attention and reply.
I understand your question to be as follows:
      May an elected district constable in Plaquemines Parish concurrently serve as a member of the Parish Board of Jury Commissioners.
R.S. 42:63(D) of the Louisiana Dual Officeholding and Dual Employment Law reads in pertinent part as follows:
      D.  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointed office in the government of this state or in the government of a political sub-division thereof . . . .
The office of constable is an elected office in a local political subdivision and the jury commission is part of the judicial branch of state government as set forth in R.S.42:62(8) of the dual officeholding law.  Except for the clerk of court who is ex officio member of a jury commission, the commissioners are  appointed by the governor and serve at the pleasure of the district judge (La.C.Cr.P. Art. 404(2)).
Therefore, it is the opinion of our office that since the position of jury commissioner is a part-time appointed office and not within the prohibition contained in R.S. 42:63(D), the elected constable may concurrently hold the office of jury commissioner in Plaquemines Parish.
If you have any further question regarding this matter, please contact our office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: HARRY H. HOWARD Spec. Asst. Attorney General
HHH/rmd/0210V